Case 1:20-mj-00660-WRP Document 2 Filed 06/19/20 Page 1 of 2     PageID #: 16




                                                                   FILED IN THE
                                                          UNITED STATES DISTRICT COURT
                                                               DISTRICT OF HAWAII
                                                         Jun 19, 2020, 11:34am
                                                            LIAN ABERNATHY, CLERK JT
            Case 1:20-mj-00660-WRP Document 2 Filed 06/19/20 Page 2 of 2                                                     PageID #: 17



AO 93C {08118) Warrant bv Telephone or Other Reliable Electronic Means                     ~ Original                O Duplicate Original


                                            UNITED STATES DISTRICT COURT
                                                                              for the
                                                                         District of Hawaii

                   In the Matter of the Search of
              (Briefly describe the property to be searched
               or identify the person by name and address)                               Case No. Mag. No. 20-00660 WRP
      Bucca l Swabs and Hair Samples from the person
                     CHADGA BRIS

                   WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the fo llowing person or property located in the                             District of                 Hawaii
(identify the person or describe the properly to be searched and give its loccl/ion) :
  See Attachment A, hereby incorporated by reference.




        I find that the affidavit(s). or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search wi11 reveal (identifv the person or describe the proper1y to be sei=ed):
 See Attachment B, hereby incorporated by reference.




          YOU ARE COMMANDED to execute this warrant on or before                     July 2, 2020         (not 10 exceed/./ days)
      (;/ in the daytime 6:00 a.m. to I 0:00 p.m. 0 at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose prem ises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to
                                                                                                        (Uni1ed States Magis1ra1e Judge)

     0 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched o r seized (check the appropriate box)
    0 for _ _ days (no1 to exceed 30) 0 until, the facts justifying, the later specific date of


Date and time issued:
                                   June 18, 2020 at 12:43 p.m.


C ity and state:                        Honolulu , Hawaii
                                                                                                                  Wes Reber Porter
                                                                                                                  United States Magistrate Judge
